Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered October 26, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 71/2 to 15 years, unanimously affirmed.
Defendant’s argument that the trial court improperly limited his ability to present a defense by precluding certain questions on cross-examination is unpreserved because he "fail[ed] to place on the record his explanation of the relevance and materiality of his proposed lines of inquiry” (People v Trinidad, 177 AD2d 286, lv denied 79 NY2d 865) and we decline to review it in the interest of justice. Were we to review it, we would find that inquiry into the police failure to conduct additional identification procedures, clearly unnecessary in this case with respect to the testifying witness, was, at the very least, collateral and properly excluded in the court’s discretion. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Andrias, JJ.